Title: To Thomas Jefferson from Aaron Burr, 28 April 1800
From: Burr, Aaron
To: Jefferson, Thomas



Dr. Sir,
N,York 28 Ap: 1800

Mr. Alexander Woolcott of Connecticut must be know to you by Reputation—I take the liberty to introduce him to you personally.
His patriotism and his talents entitle him to every degree of Respect & consideration, and I persuade myself that you will be gratified by the opportunity of cultivating his acquaintance.
I am Dr. Sir with very great Respect Your friend &c

A. Burr

